IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MERLIN WILLIAMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1433

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 1, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Merlin Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Merlin Williams seeks a writ of mandamus compelling the circuit court to rule

upon a motion for post-conviction relief filed therein on or about December 7, 2012.
We conclude based on the circuit court’s recent issuance of an order to show cause, the

circuit court is taking adequate steps to dispose of that motion, and the granting of

mandamus relief is unwarranted at this point. See Munn v. Fla. Parole Comm’n, 807

So. 2d 733 (Fla. 1st DCA 2002). Accordingly, the petition for writ of mandamus is

denied.   Nevertheless, as we did in Munn, we encourage the circuit court to

expeditiously rule on the motion pending before it.

THOMAS, ROBERTS, and MAKAR, JJ., CONCUR.




                                          2